Exhibit 10.265

 

  

 

PHARMACEUTICAL PRODUCT DEVELOPMENT, INC.

 

DEFERRED COMPENSATION PLAN FOR EXECUTIVES

 

 

Amended and Restated Effective January 1, 2009



--------------------------------------------------------------------------------

  

 

PHARMACEUTICAL PRODUCT DEVELOPMENT, INC.

 

DEFERRED COMPENSATION PLAN FOR EXECUTIVES

 

 

 

I. NAME AND PURPOSE

The name of this plan is the Pharmaceutical Product Development, Inc. Deferred
Compensation Plan for Executives (the “Plan”). Its purpose is to provide certain
select management or highly compensated employees on the payroll of either
Pharmaceutical Product Development, Inc. (the “Company”) or a subsidiary of the
Company (the “Affiliates”) with the opportunity to defer (i) compensation earned
as an employee, and (ii) shares of Company stock received upon the lapse of
restrictions on restricted stock of the Company. The Plan is an amendment and
restatement of the predecessor plan, the Pharmaceutical Product Development,
Inc. Deferred Compensation Plan (the “Prior Plan”) whose terms were frozen and
grandfathered under prior law effective as of December 31, 2004.

 

II. EFFECTIVE DATE

 

  A. The Plan is hereby amended and restated effective as of January 1, 2009 to
reflect certain design changes in order for the Plan to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and to otherwise meet current needs.

 

  B. It is the intent of the Company that amounts deferred under the Plan shall
not be taxable to the employee for income tax purposes until the time actually
received by the employee.

 

III. PARTICIPANTS

All employees who are officers, executive or senior vice presidents, vice
presidents, and executive directors of the Company or an Affiliate who are
receiving compensation in the United States from the Company or an Affiliate
(“Employees”) shall be eligible to participate in the Plan. Any such Employee
who elects to participate in the Plan is hereinafter called a “Participant.” Any
Employee who participated in the Prior Plan as of December 31, 2004 shall
automatically become a Participant in this Plan as of January 1, 2005. The
Company will establish for each Participant one or more unfunded deferred
compensation accounts, as specified in Articles V and VII.

 

IV. DEFERRAL OF CASH COMPENSATION

 

  A.

On or before December 31 of any year, each Employee eligible to participate
shall be entitled to make an irrevocable election on the form established from
time to time by the Committee (hereinafter the “Cash Compensation Deferral
Agreement”) to defer receipt of all or a specified portion of the salary
otherwise payable (whether or not otherwise deferred) from the Company for the
following calendar year. Such election shall remain effective only for such
following

 

- 1 -



--------------------------------------------------------------------------------

 

calendar year, and separate elections must be made with respect to each
subsequent calendar years. The term “salary” as used herein shall include all
cash compensation other than income from bonuses, relocation expense
reimbursements, and tuition reimbursements.

 

  B. If a Participant wishes to defer the payment of all or a portion of a cash
bonus for a particular year (whether or not he otherwise elects to defer
salary), he must make a separate election. Such election will apply to the
fiscal year of the Company in which the bonus is paid. Such election must be
completed and returned to the Committee on or before December 31 immediately
preceding the beginning of the first fiscal year of the Company during which the
services with respect to which the bonus relates would be performed.

 

  C. For the first calendar year that an Employee becomes eligible, an Employee
must complete, execute, and return to the Committee a Cash Compensation Deferral
Agreement within 30 days after the Employee becomes eligible, provided the
Employee has not participated in any other nonqualified deferred compensation
plan that is an account balance plan maintained by the Company.

Elections under the Prior Plan with respect to salary or bonuses payable in the
2005 calendar year and with respect to bonuses payable in the 2006 calendar
year, which were made on or prior to December 31, 2004 (or, to the extent
applicable, prior to March 15, 2005, pursuant to the transition rules applicable
to Code Section 409A), shall be recognized under the terms of this Plan in
accordance with rules adopted by the Committee in lieu of being recognized under
the terms of the Prior Plan.

 

  D. Employees may elect to defer receipt of between one and twenty-five percent
of salary, other than cash bonuses, in increments of one percent. Executive
directors may elect to defer receipt of between one and twenty-five percent of
cash bonuses, in increments of one percent. Officers, executive vice presidents,
senior vice presidents, and vice presidents may elect to defer receipt of
between one and one hundred percent of cash bonuses, in increments of one
percent.

 

  E. A Participant’s deferrals under the Plan shall be determined before a
Participant’s contributions to the Pharmaceutical Product Development, Inc.
Retirement Savings Plan (“RSP”). A Participant shall make separate deferral
elections with respect to this Plan and the RSP.

 

V. CASH COMPENSATION DEFERRAL ACCOUNTS

 

  A. Separate Cash Compensation Deferral Accounts shall be established and
maintained for each Participant reflecting the amount deferred by the
Participant in the Plan with respect to each separate plan year.

 

  B.

At the end of each calendar quarter an amount equal to the Participant’s
deferral for such quarter shall be credited to the appropriate Cash Compensation
Deferral Account of such Participant to reflect the salary or bonus otherwise
payable

 

- 2 -



--------------------------------------------------------------------------------

 

during payroll periods ending in that calendar quarter but deferred pursuant to
the Plan by the Participant. Interest will be credited to the Participant’s Cash
Compensation Deferral Account as of the last day of each calendar quarter based
upon the balance in the Participant’s Cash Compensation Deferral Account on the
first day of such quarter after reducing that Cash Compensation Deferral Account
to reflect any distributions or withdrawals from such Cash Compensation Deferral
Account during such quarter and after crediting the Cash Compensation Deferral
Account with fifty percent of the deferrals for such calendar quarter. Interest
for each calendar quarter shall be based on the three month London Interbank
Offered Rate (or similar index designated by the Committee) plus one and
one-half percent (1.5%).

 

VI. [RESERVED]

 

VII. DEFERRAL OF RESTRICTED STOCK

 

  A. For purposes of this Article VII, the following terms shall be defined as
follows:

Common Stock. “Common Stock” shall mean the common stock of Pharmaceutical
Product Development, Inc., $0.05 par value per share.

Restricted Stock/Restricted Stock Award. “Restricted Stock” or “Restricted Stock
Award” shall mean a share of restricted Common Stock that was granted to an
Employee under a Stock Plan.

Restricted Stock Deferral Agreement. “Restricted Stock Deferral Agreement” shall
mean the form established from time to time by the Committee that an Employee
completes, executes, and returns to the Committee to defer the receipt of shares
of Common Stock upon the lapse of restrictions on Restricted Stock Awards.

Restricted Stock Unit/RSU. “Restricted Stock Unit” or “RSU” shall mean units of
deemed investment in shares of Common Stock in accordance with Article VII of
the Plan.

Restricted Stock Unit Account/RSU Account. “Restricted Stock Unit Account” or
“RSU Account” shall mean the record of a Participant’s interest in this Plan
represented by the number of RSUs related to shares of Restricted Stock deferred
hereunder, adjusted for distributions, withdrawals, and other similar activities
as provided in the Plan.

Stock Plan. “Stock Plan” shall mean collectively the equity incentive plans
adopted by the company from time to time or under which the Company has
Restricted Stock Awards outstanding, and individually, such equity incentive
plan governing any particular Restricted Stock Award.

 

  B.

The provisions of this Article VII shall apply to all deferral elections made in
compliance with this Article VII. All Employees who receive a Restricted Stock

 

- 3 -



--------------------------------------------------------------------------------

 

Award under a Stock Plan of the Company after the effective date of this Plan
whose agreement provides that the recipient may elect to defer the receipt of
such Restricted Stock Award are permitted to make deferral elections with
respect to such Restricted Stock Awards under this Plan by following the
provisions of this Article VII.

 

  C. Eligible employees who elect to defer Restricted Stock Awards must enter
into an irrevocable Restricted Stock Deferral Agreement, in the form approved by
the Committee, which provides for the exchange of shares of Restricted Stock for
Restricted Stock Units. A Restricted Stock Deferral Agreement must be filed:
(i) within 30 days of the date that a Restricted Stock Award is granted,
provided that the earliest that any restriction imposed on any portion of such
award shall lapse is at least 13 months from the date that the Restricted Stock
Award is granted or (ii) in the event that (i) does not apply, prior to the date
that a Restricted Stock Award is granted.

 

  D. Each Restricted Stock Deferral Agreement shall set forth: (a) the number of
shares of Restricted Stock to be deferred; (b) the date of grant of such shares
of Restricted Stock; (c) the date or dates on which the restrictions imposed on
such shares of Restricted Stock lapse; (d) the date on which the Restricted
Stock Units credited to the Participant’s Restricted Stock Unit Account shall
become payable; (e) whether distribution of the Restricted Stock Units shall be
in installments or in a lump sum; and (f) any other item determined to be
appropriate by the Committee. Participants agree to execute any form that may be
required by the Company’s stock transfer agent with respect to book-entry or
certificated shares. If the shares are not held in book-entry format by the
Company’s stock transfer agent, eligible Employees deferring Restricted Stock
Awards must also tender the certificates for the shares of Restricted Stock with
respect to which the Restricted Stock Deferral Agreement is being entered into
at the time the Restricted Stock Deferral Agreement is tendered.

 

  E. The effective date of the deferral of Restricted Stock hereunder is the
close of business on the business day on which the Committee, or its designee,
receives the Restricted Stock Deferral Agreement, and if the shares of
Restricted Stock are not held in book-entry format, the certificates for the
shares of Restricted Stock, along with any properly completed and executed stock
powers that may be requested by the Committee.

 

  F.

Until the date specified in the Participant’s Restricted Stock Deferral
Agreement as the date on which restrictions on the shares of Restricted Stock
will lapse, RSUs credited to such Participant’s Restricted Stock Unit Account
upon the deferral of such shares of Restricted Stock shall remain subject to
forfeiture under the provisions of the Stock Plan and any related Restricted
Stock Award agreement in the same manner as the shares of Restricted Stock
deferred hereunder. The RSUs will be subject to restrictions identical to the
restrictions on the shares of Restricted Stock deferred hereunder, and the
restrictions on the RSUs shall lapse, if at all, at the same time and in the
same manner that the

 

- 4 -



--------------------------------------------------------------------------------

 

restrictions on the shares of Restricted Stock would have lapsed had the
participant not made a deferral election.

 

  G. For each Participant electing to defer Restricted Stock, upon the effective
date of the deferral, a RSU Account will be established by the Company,
reflecting one RSU for each Restricted Stock share deferred hereunder. A
subaccount representing cash equal to the earnings credited to the RSU Account
with respect to dividend equivalents and interest thereon as calculated pursuant
to Section V.B hereof, will also be established, unless the Participant has
elected to receive earnings attributable to RSUs currently, and not on a
deferred basis, pursuant to Section VII.J hereof. Earnings will be credited to
the Participant’s cash subaccount as follows: on each date on which the Company
pays a dividend on its Common Stock, an amount equal to such dividend will be
credited to the Participant’s Account with respect to each RSU. Then, an
additional amount will be credited to the Participant’s cash subaccount to
reflect earnings pursuant to Section V.B. hereof to reflect earnings on the
dividend equivalents from the time they were credited to the cash subaccount
hereunder.

 

  H. In the event of a stock dividend, split-up, or combination of the Common
Stock, merger, consolidation, reorganization, or recapitalization affecting the
Common Stock, such that an adjustment is determined by the Committee to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under this Article VII, then
the Committee may make appropriate adjustments to the number of Share Units
credited to any RSU Account. The determination of the Committee as to such
adjustments, if any, shall be binding and conclusive.

 

  I. Restricted Stock Units shall be distributed in the form of Common Stock.
Distributions from a Participant’s RSU Account and related RSU cash subaccount
pursuant to Article VIII hereof will be computed as follows: with respect to the
Participant’s RSU Account, one share of Common Stock will be distributed for
each RSU credited to such RSU Account; and with respect to the Participant’s RSU
cash subaccount, cash in the amount credited to such subaccount will be paid to
the Participant.

 

  J. A Participant may elect to receive earnings attributable to the
Participant’s RSU cash subaccount currently, and not on a deferred basis, by
indicating such an election on the Participant’s Restricted Stock Deferral
Agreement. If such an election is made, the Participant will receive in cash on
each date on which the Company pays a dividend on its shares of Common Stock an
amount equal to such dividend with respect to each RSU in the Participant’s RSU
Account. Such payment shall be made in lieu of crediting any amount to the
Participant’s RSU cash subaccount pursuant to Section VII.G hereof, and such
Participant’s RSU cash subaccount will be deemed to be “zero” for all purposes
under the Plan.

 

- 5 -



--------------------------------------------------------------------------------

VIII.   METHOD OF DISTRIBUTION OF DEFERRED COMPENSATION

 

  A. At the time a Participant executes each separate Cash Compensation Deferral
Agreement or Restricted Stock Deferral Agreement, the Participant shall elect
one of the following two payment events which shall apply to all amounts
deferred pursuant to such Deferral Agreement:

 

  (i) A date specified by the Participant that is at least two (2) years
following the effective date of the Deferral Agreement, but not later than the
date on which the Participant attains age 65; or

 

  (ii) The date on which the Participant Separates from Service.

Notwithstanding any provision herein to the contrary, the Participant shall be
deemed to have elected a Separation from Service payment event if no election is
duly made. For purposes of the Plan, “Separation from Service” shall mean a
Participant’s “separation from service” with the Company or Affiliates within
the meaning of Code Section 409A and any applicable administrative policies of
the Company.

 

  B. At the time a Participant executes each separate Deferral Agreement, the
Participant shall elect one of the following two forms of payment which shall
apply to all amounts deferred pursuant to such deferral agreement:

 

  (i) Lump Sum: a lump sum payment to be made on the first business day of the
year following the calendar year during which the applicable payment event under
Section VIII.A occurs or as soon as administratively practicable thereafter (not
to exceed 60 days after such date); or

 

  (ii) Installments. 10, 20, or 30 semi-annual installments, as elected by the
Participant, to commence on the first business day coinciding with or next
following the January 1 or July 1 next following the applicable payment event
under Section VIII.A or as soon as administratively practicable thereafter (not
to exceed 60 days after such date).

Notwithstanding any provision herein to the contrary, in order for a
Participant’s election of installment payments under Section VIII.B(ii) above to
be effective, both of the following conditions must be satisfied:

 

  (x) On or before the applicable payment event, the Participant has Separated
from Service after having attained at least age 55 with at least 10 years of
service; and

 

  (y) As of the date of Separation from Service, the Participant’s applicable
Accounts otherwise payable in installments have a balance of at least $50,000.

 

- 6 -



--------------------------------------------------------------------------------

If either of the foregoing conditions are not satisfied, then the form of
payment shall be a lump sum payment under Section VIII.B(i) above.
Notwithstanding any provision herein to the contrary, the Participant shall be
deemed to have elected a lump sum payment if no election is duly made.

 

  C. Notwithstanding anything in this Section VIII to the contrary, in the event
of a Participant’s death, the balance of all of the Participant’s Cash
Compensation Deferral Accounts and/or Restricted Stock Unit Accounts shall be
distributed pursuant to the terms of Article X.

 

  D. Notwithstanding anything in this Section VIII to the contrary, in the event
of a Participant’s Disability (as defined hereinafter), the balance of all of
the Participant’s Cash Compensation Deferral Accounts and/or Restricted Stock
Unit Accounts shall be distributed pursuant to the terms of Article XI.

 

  E. In the case of a Participant who is a “specified employee” (within the
meaning of Code Section 409A and any administrative policies of the Company), no
distribution payable due to Separation from Service shall be made before the
date which is six (6) months after the date of Separation from Service. In the
case of installment payments elected hereunder, only the first such installment
payment shall be subject to such payment delay. Any amount subject to such
payment delay shall continue to be adjusted for interest or earnings in
accordance with the provisions of Article V or VII, as applicable, through the
date of payment.

 

  F. A Participant may change his elections under Section VIII.A or Section
VIII.B above at any time by duly completing, executing, and filing with the
Committee his new election in an appropriate form designated by the Committee
with respect to a given Cash Compensation Deferral Account and/or Restricted
Stock Unit Account; provided however, (i) such election is made at least twelve
(12) months prior to the date on which distribution of any portion of such Cash
Compensation Deferral Account and/or Restricted Stock Unit Account is first to
become payable; and (ii) any such change of election with respect to any
distributions other than upon death, Disability, or Unforeseeable Emergency (as
hereinafter defined) must defer the first payment from such Cash Compensation
Deferral Account and/or Restricted Stock Unit Account for at least five
(5) years from the date such payment would otherwise have been made pursuant to
the Participant’s then current deferral election.

 

  G.

At any time a Participant may withdraw all or any fixed dollar portion of any of
the Participant’s Cash Compensation Deferral Accounts and/or Restricted Stock
Unit Accounts by duly completing, executing, and filing with the Committee the
appropriate form designated by the Committee establishing that the Participant
has incurred an unforeseeable emergency (an “Unforeseeable Emergency”). An
Unforeseeable Emergency is a severe financial hardship to the Participant
resulting from (i) an illness or accident of the Participant, the Participant’s
spouse, the Participant’s beneficiary, or a dependent (as defined in Code
Section 152(a)) of the Participant; (ii) loss of the Participant’s property due
to casualty; or (iii)

 

- 7 -



--------------------------------------------------------------------------------

 

other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant. Amounts distributed with
respect to an emergency may not exceed the amounts necessary to satisfy such
emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such hardship
is or may be relieved through reimbursement or compensation by insurance or
otherwise, by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship), or
by the cessation of deferrals under this Plan. The Committee, in its sole and
absolute discretion, shall determine whether the Participant has suffered an
Unforeseeable Emergency justifying a withdrawal and the amount of any such
withdrawal, pursuant to the terms of this section.

 

  H. Notwithstanding the foregoing provisions of this Article VIII, upon a
Change in Control, the Plan will: (i) continue without change; or (ii) if the
Board of Directors of the Company so elects in its sole and absolute discretion,
be terminated and each Participant’s Cash Compensation Deferral Accounts and/or
Restricted Stock Unit Accounts shall be distributed as a lump sum within 60 days
following the election to terminate the Plan; provided, however:

 

  (i) Any such election by the Board of Directors of the Company to terminate
the Plan and distribute each Participant’s Cash Compensation Deferral Accounts
and/or Restricted Stock Unit Accounts shall be made within the 30 days preceding
or the 12 months following the Change of Control event;

 

  (ii) The Company shall terminate all deferred compensation plans that would be
required to be aggregated with the Plan under Code Section 409A (“Aggregated
Plans”);

 

  (iii) The Company shall make a distribution of all benefits to which each
Participant is entitled under the terminated Plan and the Aggregated Plans; and

 

  (iv) Distributions shall be completed within 12 months of the Change of
Control event.

Upon payment under this Section VIII.H, the obligation of the Plan and the
Company to the Participant shall be fully satisfied and completely discharged,
and the Participant shall be permanently barred from further participation in
the Plan. For purposes of this Plan, a “Change in Control” shall be deemed to
have occurred only upon a “change in ownership,” “change in effective
ownership,” or “change in ownership of substantial assets” (as such concepts are
defined for purposes of Code Section 409A), summarized as follows:

 

  (x)

a “change in ownership” occurs on the date that any one person, or more than one
person acting as a group acquires ownership of the stock of the

 

- 8 -



--------------------------------------------------------------------------------

 

Company that, together with stock held by such person or group, constitutes more
than 50 percent of the total fair market value or total voting power of the
stock of the Company;

 

  (y) a “change in effective ownership” occurs on the date that either (i) any
one person, or more than one person acting as a group, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of the Company possessing 35 percent
or more of the total voting power of the stock of the Company; or (ii) a
majority of members of the Company’s Board of Directors is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board of Directors prior to the date of
the appointment or election; and

 

  (z) a “change in ownership of substantial assets” occurs on the date that any
one person, or more than one person acting as a group, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value (i.e., the value of the assets determined without regard to any
liabilities associated with such assets) equal to or more than 40 percent of the
total gross fair market value of all of the assets of the Company immediately
prior to such acquisition or acquisitions.

 

  I. Notwithstanding the foregoing provisions of this Section VIII and elections
made by a Participant thereunder:

 

  (i) to the extent that the Company reasonably anticipates that Company’s tax
deduction for any distribution or withdrawal under the Plan to a Participant
from his Cash Compensation Deferral Accounts and/or Restricted Stock Unit
Accounts will be barred as a result of Code Section 162(m), then such
distribution or withdrawal shall be deferred until the earlier of: (a) the later
of (x) the last day of the Company’s tax year in which the Participant’s
Separation from Service occurs or (y) the 15th day of the third month following
such Separation from Service, or (b) the first calendar year in which the
Company reasonably anticipates that the Company’s tax deduction for such payment
will not be barred by Code Section 162(m).

 

  (ii) if any distribution or withdrawal under the Plan to a Participant shall
violate any securities laws, then such distribution or withdrawal shall be
deferred until such condition no longer exists, and the Participant’s Cash
Compensation Deferral Accounts and/or Restricted Stock Unit Accounts shall
continue to accrue interest and have investment returns measured in accordance
with the terms of this Plan until such date; and

 

- 9 -



--------------------------------------------------------------------------------

  (iii) with respect to any Participant, an acceleration of the time or schedule
of any distribution or withdrawal under this Plan shall be allowed with respect
to any situation permitted under Code Section 409A and the regulations
thereunder.

 

  J. Any amounts debited from a Participant’s Cash Compensation Deferral Account
and/or Restricted Stock Unit Account by reason of a distribution, withdrawal, or
otherwise under this Article VIII, shall be debited from such Cash Compensation
Deferral Account and/or Restricted Stock Unit Account as the case may be, and
such other accounts, subaccounts, or other allocations in the same proportion
that the amount in all of the Participant’s Cash Compensation Deferral Accounts
and/or Restricted Stock Unit Accounts has been credited at the time such debit
is made, as determined by the Committee.

 

  K. To be effective, any elections under this Section VIII shall be made on
such form, at such time and pursuant to such procedures as determined by the
Committee in its sole discretion from time to time. Any deferral or payment
hereunder shall be subject to applicable payroll and withholding taxes. In the
event any amount becomes payable under the provisions of the Plan to a
Participant, beneficiary or other person who is a minor or an incompetent,
whether or not declared incompetent by a court, such amount may be paid directly
to the minor or incompetent person or to such person’s fiduciary (or
attorney-in-fact in the case of an incompetent) as the Committee, in its sole
discretion, may decide, and the Committee shall not be liable to any person for
any such decision or any payment pursuant thereto.

 

IX. [RESERVED]

 

X. DISTRIBUTION UPON DEATH

Notwithstanding anything contained in Section VIII.A or Section VIII.B to the
contrary, if any Participant dies before receiving all amounts credited to each
of his Cash Compensation Deferral Accounts and/or Restricted Stock Unit
Accounts, the unpaid amounts in the Participant’s Cash Compensation Deferral
Accounts and/or Restricted Stock Unit Accounts shall be paid as follows: (i) if
the death occurs on or after the Participant has attained age 55 and completing
ten (10) years of service, then the death benefit shall be payable in the form
elected by the Participant pursuant to the terms of Article VIII hereof,
treating the date of death as being the Participant’s applicable payment event;
or (ii) if the death of the Participant occurs prior to the Participant
attaining age 55 and completing ten (10) years of service, then the death
benefit shall be payable in a lump sum on the first business day of the year
following the calendar year in which such death occurred or as soon as
administratively practicable thereafter (not to exceed 60 days after such date).
Any death benefit payable under this Article X shall be paid to the
Participant’s beneficiary or beneficiaries in accordance with the last effective
beneficiary designation form filed by the Participant with the Committee. Each
Participant shall file with the Committee a form indicating the person, persons,
or entity who is to receive the Participant’s benefits under the Plan if he dies
before receiving all the balances in his Cash Compensation Deferral Accounts
and/or Restricted Stock Unit Accounts. A Participant’s beneficiary designation
may be changed

 

- 10 -



--------------------------------------------------------------------------------

at any time prior to his death by execution and delivery of a new beneficiary
designation form. If a Participant has failed to designate a beneficiary or no
designated beneficiary survives the Participant, payment shall be made in a lump
sum to the Participant’s surviving spouse. If the Participant has no surviving
spouse, the benefits remaining under the Plan to be paid to a beneficiary shall
be payable to the executor or personal representative of the Participant’s
estate. A beneficiary who fails to survive a Participant by at least 10 days
shall be deemed to have predeceased the Participant.

 

XI. EFFECT OF DISABILITY OF PARTICIPANT

Notwithstanding anything contained in Section VIII.A or Section VIII.B to the
contrary, in the event of the Disability of a Participant, the onset of such
Disability shall be treated as the Participant’s applicable payment event. All
amounts credited to each of the Participant’s Cash Compensation Deferral
Accounts and/or Restricted Stock Unit Accounts, and remaining unpaid on the date
of the onset of the Disability shall be payable to the Participant pursuant to
the terms of Article VIII hereof. For purposes of this Article XI of the Plan,
“Disability” shall mean (a) the inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or (b) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three (3) months under the long-term disability plan of the Company.

 

XII. BENEFIT PLANS

 

  A. The amount of each Participant’s compensation which he elects to defer
under the Plan shall not be deemed to be compensation for the purpose of
calculating the amount of a Participant’s benefits or contributions under a
pension plan or retirement plan (qualified under Code Section 401(a)), but shall
be deemed to be compensation for purpose of calculating the amount of a
Participant’s amount of life insurance under a Company-supplied life insurance
plan, the basis for establishing disability payments under a disability plan, or
the basis or amount for any other Company-supplied benefit plan where the
benefits are based upon an employee’s compensation.

 

  B. Notwithstanding anything contained herein to the contrary, with respect to
any benefit plan under which an Employee’s contribution is based on the
Employee’s compensation, the amount of the Participant’s contribution to any
such plan shall not take into account the amount of the Participant’s
compensation deferred under this Plan unless otherwise so specifically provided
in such plan.

 

  C. No amount distributed to a Participant from a Participant’s Cash
Compensation Deferral Accounts and/or Restricted Stock Unit Accounts under this
Plan shall be deemed to be compensation with respect to a Participant’s
entitlement to benefits under any employee benefit plan established by the
Company for its employees unless otherwise specifically provided in such plan.

 

- 11 -



--------------------------------------------------------------------------------

XIII. PARTICIPANT’S RIGHTS

Establishment of the Plan shall not be construed to give any Participant the
right to be retained in the Company’s or an Affiliate’s service or to any
benefits not specifically provided by the Plan. A Participant shall not have any
interest in the deferred compensation and earnings credited to his Cash
Compensation Deferral Accounts and/or Restricted Stock Unit Accounts until such
accounts are distributed in accordance with the Plan. All amounts deferred or
otherwise held for the account of a Participant under the Plan shall remain the
sole property of the Company, subject to the claims of its general creditors and
available for its use for whatever purposes are desired. With respect to amounts
deferred or otherwise held for the account of a Participant, the Participant is
merely a general creditor of the Company; and the obligation of the Company
hereunder is purely contractual and shall not be funded or secured in any way.
At its discretion, the Company may establish one or more grantor trusts to
assist the Company in accumulating the funds needed to meets its obligation
under the Plan.

 

XIV. CLAIMS

 

  A. In the event that a person making a Claim (the “Claimant”) has a claim for
benefits (the “Claim”) under the Plan, such Claim shall be made by the
Claimant’s filing a notice thereof with the Claims Review Committee in care of
the Company within ninety (90) days after such claimant first has, or should
have, knowledge of such claim. The “Claims Review Committee” shall be
established by members of the Committee from time to time. Each such Claim shall
be referred to the Claims Review Committee for the initial decision with respect
thereto. Each Claimant who has submitted a Claim to the Claims Review Committee
shall be afforded a reasonable opportunity to state such Claimant’s position and
to present evidence and other material relevant to the Claim to the Claims
Review Committee for its consideration in rendering its decision with respect
thereto. The Claims Review Committee shall render its decision in writing within
ninety (90) days after the Claim is referred to it, unless special circumstances
require an extension of time for processing the Claim, in which event written
notice of the extension which indicates the special circumstances requiring an
extension of time and the date the Claims Review Committee expects to render its
decision shall be furnished to the Claimant prior to the expiration of the
initial ninety (90) day period, and such decision shall be rendered as soon as
possible but in no event later than one hundred eighty (180) days following
receipt of such Claim. A copy of such written decision shall be furnished to the
Claimant.

 

  B. Each Claimant whose Claim has been denied by the Claims Review Committee
shall be provided written notice thereof, which notice shall set forth:

 

  (i) the specific reason(s) for the denial;

 

  (ii) specific reference to pertinent provision(s) of the Plan upon which such
denial is based;

 

- 12 -



--------------------------------------------------------------------------------

  (iii) a description of any additional material or information necessary for
the Claimant to perfect such Claim and an explanation of why such material or
information is necessary; and

 

  (iv) an explanation of the procedure hereunder for review of such Claim,
including a statement of the Claimant’s right to bring a civil action following
an adverse benefit determination on review;

all in a manner calculated to be understood by such Claimant.

 

  C. Each such Claimant shall be afforded a reasonable opportunity for a full
and fair review of the decision of the Claims Review Committee denying the
Claim. Such review shall be conducted by the Committee. Such appeal shall be
made within ninety (90) days after the Claimant received the written decision of
the Claims Review Committee and shall be made by the written request of the
Claimant or the Claimant’s duly authorized representative to the Committee. In
the event of appeal, the Claimant or his duly authorized representative may
review pertinent documents and submit issues and comments in writing to the
Committee. The Committee shall review:

 

  (i) the proceedings of the Claims Review Committee with respect to such Claim;

 

  (ii) such issues and comments as were submitted in writing by the Claimant or
the Claimant’s duly authorized representative; and

 

  (iii) such other material and information as the Committee, in its sole
discretion, deems advisable for a full and fair review of the decision of the
Claims Review Committee.

The Committee may approve, disapprove or modify the decision of the Claims
Review Committee in whole or in part, or may take such other action with respect
to such appeal as it deems appropriate. The decision of the Committee with
respect to such appeal shall be made promptly, and in no event later than sixty
(60) days after receipt of such appeal, unless special circumstances require an
extension of such time within which to render such decision, in which event such
decision shall be rendered as soon as possible and in no event later than one
hundred twenty (120) days following receipt of such appeal. The decision of the
Committee shall be in writing and in a manner calculated to be understood by the
Claimant and shall include:

 

  (v) the specific reason(s) for the denial;

 

  (w) specific references to the pertinent provisions of the Plan upon which
such decision is based;

 

- 13 -



--------------------------------------------------------------------------------

  (x) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the Claimant’s claim for benefits;

 

  (y) statement describing any voluntary appeal procedures offered by the Plan
and the Claimant’s right to obtain information about such procedures; and

 

  (z) a statement of the Claimant’s right to bring an action.

The Claimant shall be furnished a copy of the written decision of the Committee.
Such decision shall be final and conclusive upon all persons interested therein,
except to the extent otherwise provided by applicable law, and not in limitation
of the foregoing, the Committee shall have the discretion to decide any factual
or interpretive issues in its determination of Claims, and the Committee’s
exercise of such discretion shall be conclusive and binding on all affected
persons so long as it is not arbitrary and capricious.

 

XV.   NON-ALIENABILITY AND NON-TRANSFERABILITY

The rights of a Participant to the payment of deferred compensation as provided
in the Plan shall not be assigned, transferred, pledged, or encumbered, or be
subject in any manner to alienation or anticipation. No Participant may borrow
against his Cash Compensation Deferral Accounts and/or Restricted Stock Unit
Accounts. No Account and/or Restricted Stock Unit Account shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, charge, garnishment, execution, or levy of any kind, whether
voluntary or involuntary, including any liability which is for alimony or other
payments for the support of a spouse or former spouse, or for any other relative
of any Participant.

 

XVI.   STATEMENT OF ACCOUNT

Statements will be sent to Participants within 60 days after the end of each
calendar quarter as to the balance in their Cash Compensation Deferral Accounts
and/or Restricted Stock Unit Accounts as of the end of such calendar quarter.

 

XVII.   ADMINISTRATION

The Administrator of the Plan shall be the Benefits Administrative Committee of
the Company or any successor committee (the “Committee”). The Committee shall
have authority to adopt rules and regulations for carrying out the Plan and to
interpret, construe, and implement the provisions thereof. Any decision or
interpretation of any provision of the Plan adopted by the Committee shall be
final and conclusive.

 

XVIII.   AMENDMENT AND TERMINATION

The Plan may, at any time, be amended or modified by the Board of Directors of
the Company. The Board of Directors of the Company may terminate the Plan and
distribute all benefits accrued hereunder only: (i) if the termination is in
connection with a Change in Control pursuant

 

- 14 -



--------------------------------------------------------------------------------

to the terms of Section VIII.H, within 12 months of a corporate dissolution
taxed under Code Section 331, or with the approval of a bankruptcy court
pursuant to 11 U.S.C. Section 503(b)(1)(A); or (ii) if all nonqualified deferred
compensation plans that are account balance plans maintained by the Company are
terminated, no payments are made within 12 months of the termination of the Plan
(other than those that would have been paid absent the termination), all
payments are made within 24 months of the termination of the Plan, and the
Company does not adopt another nonqualified deferred compensation plan that is
an account balance plan for a period of three (3) years following the date of
the termination of the Plan. No amendment, modification, or termination shall,
without the consent of a Participant, adversely affect such Participant’s right
to receive amounts previously accrued in his Cash Compensation Deferral Accounts
and/or Restricted Stock Unit Accounts. Furthermore, unless explicitly provided
otherwise, no amendment, modification, or termination of this Plan shall affect
the Prior Plan whose terms were frozen and grandfathered under prior law
effective as of December 31, 2004.

 

XIX. GENERAL PROVISIONS

 

  A. Compliance with Code Section 409A. The Plan is intended to comply with Code
Section 409A. Notwithstanding any provision of the Plan to the contrary, the
Plan shall be interpreted, operated and administered consistent with this
intent.

 

  B. Notices. All notices to the Committee hereunder shall be delivered to the
attention of the Secretary of the Committee. Any notice or filing required or
permitted to be given to the Committee under this Plan shall be sufficient if in
writing and hand delivered, or sent by registered or certified mail, to the
Committee at the principal office of the Company. Such notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark or the receipt for registration or certification.

 

  C. Controlling Law. Except to the extent superseded by federal law, the laws
of the state of North Carolina shall be controlling in all matters relating to
the Plan.

 

  D. Gender and Number. Where the context admits, words in the masculine gender
shall include the feminine and neuter genders, the plural shall include the
singular, and the singular shall include the plural.

 

  E. Captions. The captions of sections and paragraphs of this Plan are for
convenience only and shall not control or affect the meaning of construction of
any of its provisions.

 

  F. Action by the Company. Any action required or permitted by the Company
under the Plan shall be by resolution of its Board of Directors or any person or
persons authorized by resolution of its Board of Directors.

 

  G. Facility of Payment. Any amounts payable hereunder to any person under
legal disability or who, in the judgment of the Committee is unable to properly
manage his financial affairs may be paid to the legal representative of such
person or may be applied for the benefit of such person in any manner which the
Committee may select.

 

- 15 -



--------------------------------------------------------------------------------

  H. Withholding Payroll Taxes. To the extent required by the laws in effect at
the time amounts are deferred or deferred compensation payments are made, the
Company shall withhold (from other compensation in the case of deferrals) any
taxes required to be withheld for federal, state, or local government purposes.

 

  I. Severability. Whenever possible, each provision of the Plan shall be
interpreted in such manner as to be effective and valid under applicable law
(including the Code), but if any provision of the Plan shall be held to be
prohibited by or invalid under applicable law, then (a) such provision shall be
deemed amended to, and to have contained from the outset such language as shall
be necessary to, accomplish the objectives of the provision as originally
written to the fullest extent permitted by law and (b) all other provisions of
the Plan shall remain in full force and effect.

 

  J. No Strict Construction. No rule of strict construction shall be applied
against the Company, the Board of Directors, Committee, or any other person in
the interpretation of any of the terms of the Plan or any rule or procedure
established by the Company or Committee.

 

  K. Successors. The provisions of the Plan shall bind and inure to the benefit
of the Company and its Affiliates and their successors and assigns. The term
“successors” as used herein shall include any corporation or other business
entity which shall by merger, consolidation, purchase, or otherwise, acquire all
or substantially all of the business and assets of the Company and successors of
any such corporation or other business entity.

 

XX. UNFUNDED STATE OF THE PLAN

Any and all payments made to the Participant pursuant to the Plan shall be made
only from the general assets of the Company, or at the discretion of the
Company, such payments shall be made from a grantor trust established by the
Company. All accounts under the Plan shall be for bookkeeping purposes only and
shall not represent a claim against specific assets of the Company. Nothing
contained in this Plan shall be deemed to create a trust of any kind or create
any fiduciary relationship.

[Signature page follows]

 

- 16 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Pharmaceutical Product Development, Inc. has caused its
corporate seal to be hereunto affixed and has caused its name to be signed
hereto by its Chief Executive Officer and attested by its Secretary, pursuant to
due authority of its Board of Directors as of this          day of
                                , 2008.

 

By:  

 

  Chief Executive Officer
Pharmaceutical Product Development, Inc.

 

(Corporate Seal) Attest:

 

Secretary

 

- 17 -